Case 19-62393-pwb           Doc 159       Filed 08/26/19 Entered 08/26/19 16:00:30                       Desc Main
                                         Document      Page 1 of 3




                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF GEORGIA
                                     ATLANTA DIVISION

                                                                        )
In re:                                                                  )   Chapter 11
                                                                        )
JACK COOPER VENTURES, INC., et al.,1                                    )   Case No. 19-62393 (PWB)
                                                                        )
                                             Debtors.                   )   (Jointly Administered)
                                                                        )

                           NOTICE OF ADJOURNMENT OF HEARING

PLEASE TAKE NOTICE OF THE FOLLOWING:

        1.     A hearing on the following motion (the “DIP Motion”) was originally scheduled
to be heard on August 27, 2019 at 10:00 a.m. local time in Atlanta, Georgia:

         a.      DIP Motion. Debtors’ Motion for Interim and Final Orders (I) Authorizing
         Debtors to Obtain Senior and Junior Secured Superpriority Postpetition Financing;
         Granting (A) Liens and Superpriority Administrative Expense Claims and (B) Adequate
         Protection to Certain Prepetition Lenders, (III) Authorizing Use of Cash Collateral; (IV)
         Modifying the Automatic Stay; (V) Scheduling a Final Hearing and (VI) Granting
         Related Relief. [Docket No. [18]. The Court entered an order on August 8, 2019 granting
         interim relief on this motion. [Docket No. 69]

       2.     Your rights may be affected by the court’s ruling on these pleadings. You should
read these pleadings carefully and discuss them with your attorney, if you have one in this
bankruptcy case. (If you do not have an attorney, you may wish to consult one.) If you do not
want the court to grant the relief sought in these pleadings or if you want the court to consider

1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, include: Jack Cooper Ventures, Inc. (0805); Jack Cooper Diversified, LLC (9414); Jack Cooper
    Enterprises, Inc. (3001); Jack Cooper Holdings Corp. (2446); Jack Cooper Transport Company, Inc. (3030);
    Auto Handling Corporation (4011); CTEMS, LLC (7725); Jack Cooper Logistics, LLC (3433); Auto & Boat
    Relocation Services, LLC (9095); Axis Logistic Services, Inc. (2904); Jack Cooper CT Services, Inc. (3523);
    Jack Cooper Rail and Shuttle, Inc. (7801); Jack Cooper Investments, Inc. (6894); North American Auto
    Transportation Corp. (8293); Jack Cooper Transport Canada Inc. (8666); Jack Cooper Canada GP 1 Inc. (7030);
    Jack Cooper Canada GP 2 Inc. (2373); Jack Cooper Canada 1 Limited Partnership (3439); and Jack Cooper
    Canada 2 Limited Partnership (7839). The location of the Debtors’ corporate headquarters and service address
    is: 630 Kennesaw Due West Road NW, Kennesaw, Georgia 30152.
Case 19-62393-pwb      Doc 159     Filed 08/26/19 Entered 08/26/19 16:00:30       Desc Main
                                  Document      Page 2 of 3




your views, then you and/or your attorney must attend the hearing.

       3.     The final hearing on the DIP Motion has been adjourned to September 12,
2019 at 10:00 a.m. in Courtroom 1401, United States Bankruptcy Court for the Northern
District of Georgia, Richard B. Russell Federal Building and United States Courthouse, 75
Ted Turner Drive, SW, Atlanta, Georgia 30303.

        4.     The objection deadline will be extended for one party, the Official Committee
of Unsecured Creditors appointed in the above-captioned chapter 11 case, to 12:00 p.m.
local time in Atlanta, Georgia on September 6, 2019.

                          [Remainder of page intentionally left blank]




                                              -2-
Case 19-62393-pwb     Doc 159    Filed 08/26/19 Entered 08/26/19 16:00:30      Desc Main
                                Document      Page 3 of 3




Dated: August 26, 2019
       Atlanta, Georgia
                                        /s/ Sarah R. Borders
                                        Sarah R. Borders
                                        Georgia Bar No. 610649
                                        Leia Clement Shermohammed
                                        Georgia Bar No. 972711
                                        Britney Baker
                                        Georgia Bar No. 625752
                                        KING & SPALDING LLP
                                        1180 Peachtree Street NE
                                        Atlanta, Georgia 30309
                                        Telephone: (404) 572-4600
                                        Email: sborders@kslaw.com
                                        Email: lshermohammed@kslaw.com
                                        Email: bbaker@kslaw.com

                                        -and-

                                        Kelley A. Cornish (admitted pro hac vice)
                                        New York Bar No. 1930767
                                        Brian S. Hermann (admitted pro hac vice)
                                        New York Bar No. 2810232
                                        PAUL, WEISS, RIFKIND, WHARTON &
                                        GARRISON LLP
                                        1285 Avenue of the Americas
                                        New York, New York 10019
                                        Telephone: (212) 373-3000
                                        Email: kcornish@paulweiss.com
                                        Email: bhermann@paulweiss.com

                                        Proposed Counsel for the Debtors in Possession




                                          -3-
